DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.

Allowable Subject Matter
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a filing of a terminal disclaimer to overcome the double patenting rejection as specified below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,107,319. Although the claims at issue are not identical, they are not patentably distinct as shown in analysis provided in the claim chart below.


Claims 1 and 14 of the Instant Application
Claim 1 of US Patent ‘319
Comparison
An electronic gaming system, comprising:
An electronic gaming system comprising:
The same
one or more displays associated with a first gaming machine; and a game controller that includes one or more processors and one or more memory devices, wherein:
one or more displays associated with a first game machine; and a game controller that includes one or more memory devices, wherein:
Substantially the same reciting the substantially the same system comprising displays and a game controller.
the one or more processors, the one or more memory devices, and the one or more displays are operably connected, and the one or more memory devices store computer-executable instructions for controlling the one or more processors to:
one or more processors, the one or more memory devices, and the one or more displays are operably connected, and the one or more memory devices stores computer-executable instructions for controlling the one or more processors to:
Substantially the same subject matter
cause a game of chance to be displayed on the one or more displays of the first gaming machine that has a current theoretical return-to-player (CTRTP) characteristic that is defined by one or more settings associated with the first gaming machine;
cause a game of chance to be displayed on the one or more displays of the first gaming machine, wherein the game of chance has a current theoretical return-to-player (CTRTP) characteristic that is defined by one or more settings associated with the first gaming machine;
Substantially the same subject matter
accept credit wagers on the game of chance from a first player;
accept credit wagers on the game of chance from a first player;
Substantially the same subject matter
cause an indicator of the CTRTP characteristic to be displayed on the one or more displays concurrently with the display of the game of chance on the one or more displays;
cause an indicator of the CTRTP characteristic to be displayed on the one or more displays concurrently with the display of the game of chance on the one or more displays;
Substantially the same subject matter
provide, during the game of chance, one or more notifications to the first player of the first gaming machine, each notification notifying the first player of a corresponding opportunity to increase the CTRTP characteristic of the first gaming machine, each opportunity to increase the CTRTP characteristic of the first gaming machine requiring satisfaction of a corresponding one or more CTRTP increase conditions associated with a credit wagering rate of the first player of the first gaming machine, wherein each notification to the first player includes an indication of an amount that the CTRTP characteristic will be increased by in association with the corresponding opportunity and an indication of what credit wagering rate-related actions specific to the game of chance the first player will need to perform while playing the game of chance in order to meet the one or more CTRTP increase conditions;
provide, during the game of chance, one or more notifications to the first player of the first gaming machine, each notification notifying the first player of a corresponding opportunity to increase the CTRTP characteristic of the first gaming machine, each opportunity to increase the CTRTP characteristic of the first gaming machine, each opportunity to increase the CTRTP characteristic of the first gaming machine requiring satisfaction of a corresponding one or more CTRTP increase conditions associated with a credit wagering rate of the first player on the first gaming machine, wherein each notification to the first player includes an indication of an amount that the CTRTP characteristic will be increased by in association with the corresponding opportunity and an indication of what credit wagering rate-related actions specific to the game of chance the first player will need to perform while playing the game of chance in order to meet the one or more CTRTP increase conditions.
Substantially the same subject matter
monitor the credit wagering rate of the first player of the first gaming machine while the first player is playing the game of chance;
monitor the credit wagering rate of the first player of the first gaming machine while the first player is playing the game of chance;
Substantially the same subject matter
adjust the one or more settings associated with the first gaming machine to increase the CTRTP characteristic each time the first player satisfies the one or more CTRTP increase conditions corresponding to one of the opportunities; and
adjust the one or more settings associated with the first gaming machine to increase the CTRTP characteristic each time the first player satisfies the one or more CTRTP increase conditions corresponding to one of the opportunities; and
Substantially the same subject matter
adjust, responsive to each increase of the CTRTP characteristic, the indicator of the CTRTP characteristic displayed on the one or more displays to indicate the increased CTRTP characteristic.
adjust, responsive to each increase of the CTRTP characteristic, the indicator of the CTRTP characteristic displayed on the one or more displays to indicate the increased CTRTP characteristic;
Substantially the same subject matter
The electronic gaming system of claim 1, wherein the one or more memory devices further store computer-executable instructions for further controlling the one or more processors to: receive one or more request signals, each request signal associated with a different player of a corresponding one or more other players different from the first player;
receive one or more request signals, each request signal associated with a different player of a corresponding one or more other players different from the first player;
Substantially the same subject matter
receive a player input signal associated with conclusion of a first gaming session of the first player on the first gaming machine;
receive a player input signal associated with conclusion of a first gaming session of the first player on the first gaming machine;
Substantially the same subject matter
determine, responsive to receiving the player input signal, whether a second player of the one or more players satisfies one or more transfer conditions;
determine, responsive to receiving the player input signal, whether a second player of the one or more other players satisfies one or more transfer conditions; and
Substantially the same subject matter
allocate, responsive to determining that the second player satisfies the one or more transfer conditions, the first gaming machine to the second player; and cause the one or more settings of the first gaming machine, and thus the CTRTP characteristic, to be preserved for the second player after conclusion of the first gaming session of the first player on the first gaming machine and in associated with initiation of a second gaming session on the first gaming machine and associated with the second player.
cause, responsive to determining that the second player satisfies the one or more transfer conditions, the settings that produced the increased CTRTP to be preserved for the second player after conclusion of the first gaming session of the first player on the first gaming machine.
Substantially the same subject matter.

Although the claims at issue are not identical, they are not patentable distinct from each other because the patented claims anticipate the more generic or broader claims now pending (instant Claim 1 and 14).  Specifically, the instant claims recite substantially the same subject matter of Claim 1 in the ‘319 patent as is recited in Claim 1 and dependent claim 14 of the instant application.  The remaining dependent claims 2-13 and 15-20 recite substantially similar subject matter as the dependent claims of the ‘319 patent for substantially the same reasons as discussed above.  Applicant is not entitled to a patent for generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.  For at least these reasons, the double patenting rejection is proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping of abstract ideas without significantly more. The claims recites limitations directed to a certain method of organizing human activity and/or mental processes such as “accept credit wagers on the game of chance from a first player” – certain method of organizing human activity; “provide, during the game of chance, one or more notifications to the first player of the first gaming machine, each notification notifying the first player of a corresponding opportunity to increase the CTRTP characteristic of the first gaming machine, each opportunity to increase the CTRTP characteristic of the first gaming machine requiring satisfaction of a corresponding one or more CTRTP increase conditions associated with a credit wagering rate of the first player on the first gaming machine, wherein each notification to the first player includes an indication of an amount that the CTRTP characteristic will be increased by in association with the corresponding opportunity and an indication of what credit wagering rate-related actions specific to the game of chance the first player will need to perform while playing the game of chance in order to meet the one or more CTRTP increase conditions;” -certain method of organizing human activity; “monitor the credit wagering rate of the first player of the first gaming machine while the first player is playing the game of chance” – certain method of organizing human activity and/or mental process;  “adjust the one or more settings associated with the first gaming machine to increase the CTRTP characteristic each time the player satisfies the one or more CTRTP increase conditions corresponding to one of the opportunities;” -certain method of organizing human activity; and “adjust, responsive to each increase of the CTRTP characteristic, the indicator of the CTRTP characteristic” -certain method of organizing human activity.  For at least these reasons, the claims are found to recite a grouping of abstract idea under Step 2A-prong 1. 
This judicial exception is not integrated into a practical application because the additional limitations such as “cause a game of chance to be displayed on the one or more displays of the first gaming machine that has a current theoretical return-to-player (CTRTP) characteristic that is defined by one or more settings associated with the first gaming machine;” “cause an indicator of the CTRTP characteristic to be displayed on the one or more displays concurrently with the display of the game of chance on the one or more displays” and “displayed on the one or more displays to indicate the increased CTRTP characteristic” amount to mere extra solution activity, invoking a computer to implement the abstract idea, and/or a technological environment to perform the abstract idea (see MPEP 2106.05(f)-(h)).  Furthermore, the remaining limitations such as “one or more displays associated with a first gaming machine; and a game controller that includes one or more processors and one or more memory devices” and “the one or more processors, the one or more memory devices, and the one or more displays are operably connected, and the one or more memory devices store computer-executable instructions for controlling the one or more processors to:” amount to steps to invoking highly-generalized computer components to implement eh abstract idea and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)). For at least these reasons, the claims are not found to recite additional elements to integrate the claim into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the gaming system such as “one or more displays”, “ a game controller that includes one or more processors and one or more memory devices” recite highly generalized computer components used to perform general computing operations that are well-known, routine, and convention to one of ordinary skill in the gaming arts and when viewed individually or as a whole, do not amount to significantly more.  For instance, Vancura et al. (US 2010/0029381 A1) discloses the hardware/software components of an electronic gaming system are well known to include a game display, a user interface, memory, and a game controller (e.g., processors) (see ‘381, 0008, 0037-0040).  For at least these reasons, the claims are found to recite and abstract idea without significantly more.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715